Citation Nr: 0514327	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 50 percent for PTSD, and denied entitlement to a 
total rating based on unemployability (TDIU).  The veteran 
perfected an appeal of that decision.

The veteran's appeal was previously before the Board in 
February 2004, at which time the Board awarded a 70 percent 
disability rating for PTSD, and remanded the issue of 
entitlement to a total rating based on unemployability to the 
RO.  The veteran appealed the denial of a disability in 
excess of 70 percent to the United States Court of Appeals 
for Veterans Claims (Court).  As the result of a joint motion 
submitted by the parties, in a January 2005 order the court 
vacated that portion of the Board's February 2004 decision 
that denied entitlement to a disability rating in excess of 
70 percent, and remanded that issue to the Board for further 
consideration.

The Board notes that the appeal for entitlement to TDIU is 
still pending development action before the RO, and has not 
yet been recertified to the Board following the February 2004 
remand.  As such, that issue is not properly before the Board 
at this time, and will be the subject of a later decision, if 
necessary.  

Finally, the Board notes that additional evidence, in the 
form of Social Security Administration (SSA) records have 
been added to the file since the last supplemental statement 
of the case.  However, given the favorable disposition of 
this claim, the Board finds that the veteran is not 
prejudiced by the Board's consideration of this evidence in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDING OF FACT

The veteran's symptoms of PTSD more closely approximate those 
which result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the Board has failed to give proper 
consideration to the evidence that supports entitlement to a 
total rating.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The veteran claimed entitlement to an increased rating in 
February 2002.  The RO did not provide him a section 5103(a) 
notice in conjunction with the February 2002 claim, although 
such notice was provided in conjunction with a prior claim.  
In light of the prior notices provided to him, however, and 
in light of the Board's fully favorable disposition of his 
appeal, the Board finds that that omission is not prejudicial 
to him.  See Mayfield v. Nicholson, No. 02-1077, slip op. at 
15 (U.S. Vet. App. April 15, 2005) (An error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects the essential fairness of 
the adjudication.").  

Likewise, with regard to the duty to assist, the Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that, given the fully 
favorable disposition of his appeal, no further assistance 
would be of benefit to him.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2004).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

In accordance with Diagnostic Code 9411, a total disability 
rating is warranted if the evidence indicates that the 
symptoms of PTSD result in total occupational and social 
impairment.  VA treatment records show that the veteran has 
received ongoing treatment for PTSD, including psychotherapy, 
medication, and group therapy at the Vietnam Veterans 
Outreach Readjustment Counseling Center (Vet Center).  Those 
records also show that, since at least February 2001, his 
therapist characterized the impairment due to PTSD as at 
least moderately severe.  In February 2001 his therapist 
stated that he was unable to work due to the explosive rages 
he experienced due to PTSD.

A VA psychiatric examination in June 2001 resulted in a 
Global Assessment of Functioning (GAF) score of 50, which 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  In his August 2001 claim for a 
total rating based on unemployability, the veteran stated 
that he last worked in December 2000 and that he had to stop 
working due to PTSD.

In June 2001 his therapist found that he was seriously 
impaired due to explosive outbursts of rage, and that he had 
had a number of motor vehicle accidents due to his inability 
to control these outbursts.  He was also socially isolated 
and hypervigilant, and his concentration was impaired due to 
his psychiatric symptoms.  He had poor impulse control with a 
tendency toward explosive outbursts, and his PTSD symptoms 
interfered with his social functioning.  The therapist found 
that the PTSD symptoms seriously limited his capacity for 
gainful employment.  Similar findings were documented in July 
2001.

He was hospitalized in December 2001 due to depression with 
suicidal and homicidal thoughts.  He reported running several 
red lights on his way to the hospital because he was unable 
to concentrate on driving.  He had three to four nightmares a 
week and had flashbacks to Vietnam triggered by multiple 
stimuli.  He was uncomfortable around other people and became 
paranoid and suspicious at night, checking his windows and 
doors before sleeping.  He was admitted to the hospital with 
a diagnosis of PTSD with depressive and psychotic features, 
and a GAF score of 30.  A GAF score of 30 is indicative of 
behavior influenced by hallucinations or delusions or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or the inability to function in almost all 
areas (e.g., stays in bed all day, no job, home, or friends).  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), page 32 (cited in 38 C.F.R. § 4.130 
(2004)).  His GAF at discharge was 61, which is indicative of 
some mild symptoms or some difficulty in social, occupational 
or school functioning, but generally functioning pretty well 
and has some meaningful interpersonal relationships.  Id.

The veteran underwent an additional VA psychiatric 
examination in June 2002, following which the examiner 
determined that his flexibility, adaptability, and efficiency 
in an industrial setting was totally impaired.  The symptoms 
of PTSD then included daily intrusive thoughts about Vietnam, 
nightmares four to five times a week, sleep disturbance, 
hypervigilance with frequent checking of doors and windows, 
seeing things that were not there, poor concentration and 
memory, social isolation, estrangement from others, anxiety 
resulting in the inability to drive, homicidal anger, 
suicidal thoughts, and a depressed mood.  GAF score was 58, 
which indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Id.

In August 2002 the veteran's therapist entered a GAF score of 
44, indicating serious symptoms of PTSD.  In December 2002 
and March 2003 the veteran's VA psychiatrist and his Vet 
Center therapist found that he was totally disabled due to 
PTSD.  He submitted a September 2003 report of a private 
psychiatric evaluation showing that he is unemployable due to 
PTSD.  Documents received from the SSA show that he was 
awarded disability benefits from that agency, with an onset 
date in December 2000, due to a primary diagnosis of an 
anxiety related disorder, and secondary diagnosis of an 
affective/mood disorder.

In summary, the medical evidence indicates that the veteran 
is suffering total occupational and social impairment due to 
the manifestations of PTSD.  Although the medical evidence 
does not clearly reflect the symptoms listed in the criteria 
for a 100 percent rating, in rating a mental disability VA is 
required to consider all the symptoms that affect social and 
occupational functioning, not just the specific symptoms 
listed in the Rating Schedule.  The presence of all of those 
symptoms is not required.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  
 
Moreover, where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Resolving all doubt in favor of the veteran, the Board finds 
that the physicians' conclusions that the veteran is totally 
disabled, coupled with his "almost daily" flashbacks, his 
outbursts of rage, and persistent suicidal and homicidal 
ideation, more closely approximate the criteria for the 100 
percent evaluation.  




ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


